NO. 12-16-00285-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

KATHERINE ELAINE NEWLAND                                  §    APPEAL FROM THE
AND PHILLIP KEITH NEWLAND,
APPELLANTS
                                                          §    COUNTY COURT AT LAW NO. 3
V.

BRUCE RUPAR AND SUSAN RUPAR,                              §    SMITH COUNTY, TEXAS
APPELLEES

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Katherine Elaine Newland and Phillip Keith Newland, Appellants, have filed a motion to
dismiss this appeal. Accordingly, we grant the motion, and dismiss the appeal. See TEX. R.
APP. P. 42.1(a)(1). Costs on appeal are taxed against the party incurring them.
Opinion delivered March 15, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                          MARCH 15, 2017


                                        NO. 12-16-00285-CV


         KATHERINE ELAINE NEWLAND AND PHILLIP KEITH NEWLAND,
                              Appellants
                                 V.
                    BRUCE RUPAR AND SUSAN RUPAR,
                              Appellees


                           Appeal from the County Court at Law No 3
                          of Smith County, Texas (Tr.Ct.No. 63,473-B)

                   THIS CAUSE came on to be heard on the motion of the Appellants to
dismiss the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED
and DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed,
and that the decision be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.